Citation Nr: 0843816	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service in the Air Force from 
September 1956 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the August 2004 rating decision also 
denied service connection for tinnitus.  However, the RO 
readjudicated the veteran's claim for service connection for 
tinnitus in a June 2005 rating decision wherein the RO 
granted service connection for tinnitus with a 10 percent 
disability rating, effective May 25, 2004.  The veteran has 
not expressed disagreement with the decision and, therefore, 
this issue is not before the Board at this time.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The record reflects that the veteran requested a Travel Board 
hearing in conjunction with his appeal.  However, in a March 
2006 statement, the veteran waived the right for a Travel 
Board hearing in favor of a video conference hearing.  The 
veteran participated in a Board video conference hearing with 
the undersigned Veterans Law Judge in March 2006.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing hearing loss and the veteran's active duty 
service and that sensorineural hearing loss was not shown 
until many years after service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. 	Veteran's Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in June 2004, prior to the August 2004 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, the veteran's claim for service connection 
for bilateral hearing loss is being denied, and, 
consequently, no disability rating or effective date will be 
assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  The veteran was afforded a VA 
audiological examination in connection with this appeal.  
Further, all available medical records are in the claims 
folder and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  The Board observes 
that during the video conference hearing, the veteran 
requested more time to submit additional evidence with 
respect to a VA examiner's comment in a July 2005 medical 
record.  However, in correspondence submitted to the Board in 
April 2006, the veteran's representative noted that they were 
unable to secure any additional comments from the VA examiner 
and to continue with the veteran's appeal.  Thus, the Board 
finds no reason to remand for any additional development. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley at 160.

III.	Bilateral Hearing Loss

The veteran contends that his hearing loss is related to 
noise exposure he experienced during his time in service.  
Specifically, he relates his hearing loss to the use of 
machine guns, rifles, and working around airplanes during 
service. 

The evidence of record reflects that the veteran currently 
has hearing loss as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.  

Nonetheless, the Board finds that the preponderance of the 
evidence weighs against service connection.

The Board acknowledges that the veteran's military 
occupational specialty (MOS) as an equipment repairman in the 
Air Force is consistent with a history of noise exposure to 
airplanes.  However, the veteran's contentions of facing 
enemy fire and gun use are not suggested by his MOS and there 
are no awards or combat ribbons that otherwise suggest 
combat.  38 U.S.C.A. § 1154(b).  In any case, the service 
treatment records are negative for any findings, 
documentation, or notations regarding hearing loss.  Indeed, 
the July 1960 separation examination report reveals that the 
veteran's hearing loss was within normal levels.  

Further, there is no competent medical evidence on file of 
hearing loss until medical records dated in 2000, 
approximately 40 years after the veteran's separation from 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The Board notes that there is competent medical evidence 
which both supports and refutes the veteran's service 
connection claim.

The evidence in support of the veteran's claim consists of a 
July 2005 VA medical record.  In the July 2005 medical 
record, the veteran reported a history of noise exposure 
including the use of a machine gun and other automatic 
weapons during service, construction employment for 35 years, 
and personal firearm and power tool use.  The VA examiner 
noted that the veteran had mild dropping to moderately severe 
high frequency, sensorineural hearing loss of the right ear 
and mild dropping to moderately high frequency, sensorineural 
hearing loss of the left ear.  The configuration of the 
hearing loss was described as unusual and that the graph 
dipped at 1000 Hertz bilaterally.  It was noted that the dip 
had been associated with the use of a Thompson automatic 
weapon.  The veteran contends that the above statement was 
not just based on the veteran's reported history, but that 
the examiner discussed this matter with a professor.  There 
is no indication in the record that the examiner discussed 
the veteran's hearing loss with any other professional.  
Moreover, the examiner did not indicate that the veteran's 
service treatment records or his claims folder had been 
reviewed in conjunction with the examination.  The Board 
further notes that the statement appears speculative at best.  
The examiner did not provide any details with respect to the 
statement and did not specifically relate the veteran's 
hearing loss to service.  The Court has previously found that 
purely speculative medical opinions do not provide the degree 
of certainty required for medical nexus evidence.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996), Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  For these reasons, the Board finds that 
the examiner's statement is entitled to little or no 
probative value in the instant case.  No other competent 
medical evidence of record otherwise supports a finding that 
the veteran has a current disability as a result of his 
service.  

The evidence against the veteran's claim consists of a 
negative medical opinion.  The record shows that the veteran 
was afforded a VA examination in July 2004.  He reported 
hearing loss since his time in service.  He explained that he 
shot rifles and machine guns every day during training, fired 
his Thompson Machine Gun twenty-five percent of the time and 
faced enemy fire.  The veteran also reported postservice 
noise exposure including employment as a construction worker 
for 35 years, where he wore ear protection for about the last 
15 years, and hunting without ear protection.  The 
audiometric results in the right ear revealed normal to mild 
rising to normal hearing loss from 250 Hertz through 2000 
Hertz with a moderately severe rising to normal sensorineural 
hearing loss from 3000 Hertz through 8000 Hertz.  The left 
ear revealed normal to mild and rising to normal hearing loss 
from 250 Hertz through 2000 Hertz with a moderate rising to 
normal sensorineural hearing loss from 3000 Hertz through 
8000 Hertz.  Speech discrimination score was 100 percent for 
the right ear and 98 percent for the left ear.  The examiner 
noted that service connection for hearing loss could not be 
established since the separation examination report revealed 
normal hearing in both ears.  In a June 2005 addendum to the 
examination report, the examiner again restated her opinion 
that the veteran's current hearing loss was not the result of 
or due to noise trauma while he was in the military.  
Further, she noted the amount of noise the veteran was 
exposed to postservice.  As the examiner's opinion was based 
upon both the results of the July 2004 VA audiological 
examination and review of the claims folder, the Board finds 
that the examiner had an adequate foundation upon which to 
base her opinion.  This finding, combined with the 
aforementioned deficiencies in the July 2005 VA medical 
record, leads the Board to conclude that the July 2004 VA 
examiner's opinion is entitled to more weight in the instant 
case.

The Board acknowledges the veteran's statements and his 
wife's statement as to the etiology of the veteran's hearing 
loss.  In a May 2004 letter, the veteran's wife explained 
that he had problems with hearing loss since she met him in 
1964, several years after separation from service.  The 
veteran and his wife, however, are lay persons.  
Consequently, the veteran and his wife are not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds no competent evidence of record to establish 
that the veteran experienced sensorineural hearing loss 
within one year after his separation from service.  The 
medical evidence of record that is contemporaneous with the 
veteran's separation from service shows his hearing to be 
normal.  Further, the first medical record postservice is 
dated in 2000, approximately 40 years after the veteran's 
separation from service.  Therefore, presumptive service 
connection for bilateral sensorineural hearing loss is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


